Case: 1:17-cv-06260 Document #: 953 Filed: 05/21/21 Page 1 of 2 PageID #:9792

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

State of Illinois
                            Plaintiff,
v.                                                 Case No.: 1:17−cv−06260
                                                   Honorable Robert M. Dow Jr.
City Of Chicago
                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, May 21, 2021:


        MINUTE entry before the Honorable Robert M. Dow, Jr: On May 12, 19, and 20,
2021, the Court convened settlement conferences with the parties (the Illinois Attorney
General's Office and the City of Chicago) and the Independent Monitoring Team (IMT) to
discuss a draft policy regarding foot pursuits prepared by the Chicago Police Department
(CPD). CPD provided the draft policy to the Attorney General's Office and the IMT on
May 4, following a settlement conference with the Court the prior day, May 3. The
Attorney General's Office and the IMT provided initial written comments on the draft
policy to the City on May 10 in advance of the May 12 settlement conference and
participants have exchanged further written and oral comments prior to and during each
subsequent conference. CPD has informed the Court, the State, and the IMT of its
intention to invoke the "extraordinary circumstances" provision in paragraph 631 of the
Consent Decree to issue a temporary policy governing foot pursuits prior to the end of
May. Paragraph 172 of the Consent Decree states in pertinent part that "[a]ny foot pursuit
policy adopted by CPD will be subject to review and approval by the Monitor and [the
Office of the Attorney General]." The Court understands from the City and CPD that CPD
will unilaterally issue a temporary foot pursuit policy this month. At the request of the
Monitor and the Attorney General's Office, the Court clarifies on the record that the
temporary foot pursuit policy CPD intends to release this month has not been approved by
either the Monitor or the Attorney General's Office. The Attorney General's Office has
reserved the right to seek appropriate relief from the Court consistent with the terms and
procedures established by the Consent Decree. Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
Case: 1:17-cv-06260 Document #: 953 Filed: 05/21/21 Page 2 of 2 PageID #:9793

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
